DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-25 and 31-35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cook (US 2010/0317443).
Claim 21:  Cook discloses a system (Figs. 2 and 5) for cloud based gaming, comprising: a server (Fig. 2 (203), Fig. 5 (503)) configured to execute a game (¶ 32-34, 42-43); a display (Fig. 2 (208), Fig. 5 (508)) configured to communicate with the server via the Internet for viewing an output of the game (¶ 32-34, 42-43); and a game controller (Fig. 2 (209), Fig. 5 (509)) configured to communicate controller information 
Claim 22:  Cook discloses wherein the game controller is not capable of displaying or decoding video being output by the game (¶ 32-34, 42-43 – teach that the displaying or decoding of video being outputted by the game is done by the display (208, 508) or game console (207, 507) and the game controller provides the gaming inputs for the game).
Claim 23:  Cook discloses further comprising a wireless access point, wherein the game controller communicates wirelessly with the wireless access point, and the game controller communicates with the server via the wireless access point (¶ 32, 42).
Claim 24:  Cook discloses wherein the controller information is button information or audio information (¶ 32-34, 42-43, emphasis on ¶ 42).
Claim 25:  Cook discloses wherein the game controller includes a button, a joystick, or a directional pad (¶ 32-34, 42-43, emphasis on ¶ 42).
Claim 31:  Cook discloses a game controller (Fig. 2 (209), Fig. 5 (509)) for use with a cloud based gaming system, comprising: a network controller (wifi adpater)(¶ 32-34, 42-43) configured to communicate controller information to a server (Fig. 2 (203), Fig. 5 (503)), wherein the server is configured to execute a game (¶ 32-34, 42-43), wherein the server is configured to communicate via the Internet with a display (Fig. 2 (208), Fig. 5 (508)) for viewing an output of the game (¶ 32-34, 42-43), and wherein the controller 
Claim 32:  Cook discloses wherein the game controller is not capable of displaying or decoding video being output by the game (¶ 32-34, 42-43 – teach that the displaying or decoding of video being outputted by the game is done by the display (208, 508) or game console (207, 507) and the game controller provides the gaming inputs for the game).
Claim 33:  Cook discloses wherein the network controller is configured to communicate wirelessly with a wireless access point in communicating with the server (¶ 32, 42).
Claim 34:  Cook discloses wherein the controller information is button information or audio information (¶ 32-34, 42-43, emphasis on ¶ 42).
Claim 35:  Cook discloses wherein the game controller includes a button, a joystick, or a directional pad (¶ 32-34, 42-43, emphasis on ¶ 42).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26-27 and 36-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cook (US 2010/0317443) in view of Igarashi (US 2015/0193017).
Claims 26-27 and 36-37:  Cook teaches the above, but lacks explicitly suggesting the game controller is configured to connect with a headset, a headphone, or a microphone or the game controller includes a speaker.  Cook at least teaches that various modifications can be applied without departing from the overall scope of the invention (¶ 21).  Furthermore, an analogous art of Igarashi teaches a game controller that is configured to connect with a headset, a headphone, or a microphone and/or includes a speaker (¶ 28, 55 (speaker), 68 (connector)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the game controller of Cook with the headset/headphone connector and/or speaker of Igarashi to provide enhanced operability of the game controller (Igarashi - Abstract, ¶ 4).  Such a modification provides sound feedback (Igarashi - ¶ 55) and extended functionality to the game controller (Igarashi - ¶ 68).

Claims 28-29 and 38-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cook (US 2010/0317443) in view of Huang (US 2014/0221087).
Claims 28-29 and 38-39:  Cook teaches the above, but lacks explicitly suggesting wherein the game controller is configured to receive feedback information from the game executing on the server via the Internet, wherein the feedback information includes tactile, rumble, or vibration feedback.  Cook at least teaches that various modifications can be applied without departing from the overall scope of the invention (see above).  Furthermore, an analogous art of Huang teaches a type of game controller, wherein the game controller is configured to receive feedback information from the game executing on the server via the Internet (¶ 156, 160-164, 169-175, emphasis on ¶ 85, 161), wherein the feedback information includes tactile, rumble, or vibration feedback (see above, ¶ 53, 85, 161).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the game controller and/or server of Cook with the feedback means of Huang to provide extended functionality to the game controller.  Such a modification provides a improved user to enjoyment the game through the sense of feel or realism from the vibration feedback of the controller.

Claims 30 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cook (US 2010/0317443) in view of Gosior (US 2002/0110246).
Claims 30 and 40:  Cook teaches the above, but lacks explicitly suggesting wherein the game controller is configured to: receive a voice command from a user; and communicate the voice command to the server.  Cook at least teaches that various modifications can be applied without departing from the overall scope of the invention (see above) and receiving gaming inputs or user commands from a user and 
	The combination of Cook in view of Gosior would results in the game controller communicating the voice commands to the server considering that Cook teaches receiving gaming inputs or user commands from a user and communicating those gaming inputs or user commands to the server executing the game (see above), wherein such gaming inputs or user commands include the voice commands of Gosior (see above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Please see PTO-892.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRAMAR HARPER/Primary Examiner, Art Unit 3715